Citation Nr: 0001529	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a dental 
disability.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the record reveals that in April 1997, the 
veteran's representative, R. Edward Bates, Attorney at Law, 
submitted a written notice to the RO indicating that he had 
withdrawn from the veteran's claim.  However, the RO has 
continued to forward communications to Mr. Bates, and it 
appears that the veteran has not been given the opportunity 
to select another representative if he so desires.  He has 
not been provided a VA Form 22a, Appointment of Attorney or 
Agent as Claimant's Representative, for completion.  

The Board also notes that the veteran requested a hearing 
before the Board at the RO office in September 1998.  In 
December 1999 a notice was sent to the veteran requesting 
that he clarify which type of hearing before the Board he 
wanted to attend.  It was specified that if no response was 
given, it would be assumed that he still wanted a hearing 
before the Board at the RO, and that his case would be 
remanded for such a hearing.  The record shows that the 
veteran did not respond to the RO's correspondence and his 
requested hearing has not yet been afforded.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7104, 7105 (West 
1991).  Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on 
appeal before the Board will be granted if an appellant 
expresses a desire to appear in person.  

Under the circumstances, the Board remands this case to the 
RO for the following action:

1.  The RO should provide the veteran 
with VA Form 22a for completion and 
return.

2.  The veteran should be scheduled to 
appear at a personal hearing before a 
Member of the Board sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the veteran and any 
newly appointed representative.  The 
veteran should be asked to submit any 
other information, evidence, or arguments 
that may be pertinent to the appeal at 
that time.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The purpose of this remand is to ensure due process of law.  
No action by the appellant is required, until he is notified 
by the RO.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


